Citation Nr: 0617828	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-36 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 50 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned a 50 percent disability evaluation effective 
from March 17, 2003.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veterans PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; and, inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did not provide the veteran with notice 
of the information or evidence needed to substantiate his 
claim, including that which he was to provide and that which 
VA would provide, prior to the initial decision on the claim 
in March 2003, which granted service connection for PTSD and 
assigned a 50 percent disability evaluation effective from 
March 17, 2003.  The veteran filed his notice of disagreement 
(NOD) in August 2003 in which he disagreed with the initial 
evaluation assigned for his PTSD.  Thus, the appeal of the 
assignment of the initial evaluation arises not from a 
"claim" but from an NOD filed with the RO's initial 
assignment of a rating.  Nevertheless, the RO did send the 
veteran a letter in April 2003.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for a higher initial evaluation was readjudicated in a 
statement of the case (SOC).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, and he has 
taken full advantage of these opportunities, submitting 
evidence and argument in support of his claim.  Viewed in 
such context, the furnishing of a VCAA notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The veteran was notified about the information and evidence 
that was necessary to establish a higher initial evaluation 
for PTSD.  Although the April 2003 letter did not 
specifically inform the veteran of the evidence necessary to 
substantiate his claim of entitlement to a higher initial 
evaluation, the Board finds that the August 2003 rating 
decision and the August 2004 statement of the case (SOC) 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate the claim.  In 
fact, both of these documents provided the veteran with the 
schedular criteria used to evaluate his service-connected 
disability, namely Diagnostic Code 9411 and the General 
Formula for Mental Disorders.

In addition, the RO notified the veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the April 2003 letter indicated that VA would 
obtain his service medical records and other military service 
records if necessary.  The April 2003 letter also informed 
the veteran that VA would obtain any VA medical or other 
treatment records that he identified.  It was noted that 
treatment records from one of his private physicians had 
already been requested, and he was advised that VA would 
obtain additional private medical records if he completed and 
returned the enclosed forms.  The Board further notes that 
the August 2004 SOC provided the veteran with 38 C.F.R. 
§ 3.159, which indicates that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, that VA would request all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records, and that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2003 letter indicated that VA needed any additional 
medical information that the veteran may have to support his 
claim, including the name and address of the person, agency, 
or company who has records that may help decide his claim as 
well as the approximate time frame covered by such records 
and the condition for which he was treated.  The April 2003 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on his behalf.  It was further noted that the 
veteran could submit his own statements from other people 
describing his physical or mental disability symptoms as well 
as a medical opinion from his own private physician.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decisions and SOC of the reasons for the denial 
of his claim and, in so doing, informed him of the evidence 
that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, as discussed above, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating for PTSD.  In addition, the 
veteran was sufficiently notified of the evidence necessary 
to establish an effective date for the disability on appeal.  
In this regard, the April 2003 letter noted that VA may be 
able to pay him from the date his claim was received, if the 
information or evidence is received within one year of the 
date of the letter and it is determined that he is entitled 
to VA benefits.  It was noted that he would only be paid from 
the date VA received the evidence, if such evidence was not 
received within one year of the date of the letter.  
Moreover, the veteran has not expressed any disagreement with 
the effective date assigned for the grant of service 
connection for PTSD.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded a VA 
examination in June 2003 in connection with his claim for a 
higher initial evaluation.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 50 percent 
evaluation is for assignment when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
50 percent for PTSD.  The medical evidence of record does not 
show the veteran to have occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In this regard, the 
Board notes that the veteran does not have suicidal ideation 
or obsessional rituals which interfere with routine 
activities.  In fact, the veteran has denied having suicidal 
ideation on numerous occasions, and the June 2003 VA examiner 
noted that there was no evidence of specific obsessions, 
compulsions, phobia, or ritualistic behaviors.  Similarly, VA 
medical records dated in February 2004 indicated that there 
was no evidence of obsessions.

In addition, the veteran has not been shown to have 
intermittently illogical, obscure, or irrelevant speech.  
Private medical records dated from March 2003 to May 2003 
noted that the veteran's speech was pressured; however, his 
thoughts were organized and goal directed, and VA medical 
records dated in March 2003 documented his speech as being 
articulate, coherent, and goal-oriented.  The June 2003 VA 
examiner noted that the veteran's speech was markedly lacking 
in spontaneity, but that it was otherwise relevant, coherent, 
and adequately productive, and his thought processes were 
rational and goal-directed.  VA medical records dated in 
February 2004 also noted that he was verbal and well 
articulated and that he had normal speech that was coherent 
and goal-directed.  

Similarly, the medical evidence of record does not show the 
veteran to have spatial disorientation.  In fact, VA medical 
records dated in March 2003 noted that he did not have any 
psychomotor disturbance.

Moreover, the medical evidence of record does not demonstrate 
near-continuous panic or depression affecting the veteran's 
ability to function independently, appropriately, and 
effectively.  In fact, VA medical records dated in July 2004 
indicate that the veteran did not report having any major 
panic episodes or persistent anxiety.  

In addition, the veteran has not been shown to have impaired 
impulse control.  The June 2003 VA examiner noted that the 
veteran's impulse control was tenuously adequate, allowing 
for his tendency to become angry and irritable. 

The Board further notes that the veteran does not have 
neglect of personal appearance and hygiene.  Private medical 
records dated from March 2003 to May 2003 documented the 
veteran as being well groomed and casually dressed, and the 
June 2003 VA examiner found the veteran's appearance to be 
within normal limits.  It was noted that his attire was 
casual, neat, and appropriate, and his hygiene and grooming 
were good.  VA medical records dated in February 2004 also 
noted that he was appropriately dressed.  

Additionally, the veteran has not been shown to have an 
inability to establish and maintain effective relationships.  
Although he has indicated that he does not like to go out and 
that he does not have many friends, VA medical records dated 
in March 2003 indicate that he lives with his wife of 30 
years and has two living daughters and two grandchildren to 
whom he is very close.  As such, it appears that he is able 
to maintain some effective relationships.

The Board further notes that VA medical records dated in 
December 2003 indicated that the veteran's symptoms were 
mild, and VA medical records dated in February 2004 
documented his PTSD as being in partial remission.  
Additionally, the Board would observe that the veteran has 
been evaluated as having a GAF score between 50 and 68 with 
the most recent score being 68.  A GAF score between 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score ranging from 51 to 60 indicates moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 61 to 70 represents some 
mild symptoms. See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition of the American Psychiatric Association in the 
rating schedule).   

As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have occupational and social impairment with 
deficiencies in most areas.  Accordingly, the Board finds 
that the schedular criteria for the next higher 70 percent 
disability evaluation have not been met.  Therefore, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for a higher initial evaluation for PTSD.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In fact, VA medical records dated from April 
2003 to August 2004 indicate that the veteran has a part-time 
job and is also searching for employment.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


